366 U.S. 168
81 S. Ct. 1044
6 L. Ed. 2d 201
COMPLETE AUTO TRANSIT, INC.,v.Charles F. CARPENTIER, Secretary of State of Illinois.
No. 750.
Supreme Court of the United States
April 24, 1961

Larry A. Esckilsen and Edmund M. Brady, for appellant.
William G. Clark, Atty. Gen. of Illinois, Samuel H. Young and Raymond S. Sarnow, Asst. Attys. Gen., for appellee.
George S. Dixon, for National Automobile Transporters Association, as amicus curiae.
PER CURIAM.


1
The motion of The National Automobile Transporters Association for leave to file brief, as amicus curiae, is granted. The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.